Citation Nr: 0115813	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-13 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychophysiologic gastrointestinal reaction.  

2.  Entitlement to an increased disability evaluation for the 
veteran's bronchial asthma, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to a compensable disability evaluation for 
the veteran's bilateral lower extremity venous insufficiency.  

4.  Entitlement to a compensable disability evaluation for 
the veteran's polyarthritis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1951 to December 
1952.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a psychophysiologic gastrointestinal 
reaction and denied increased disability evaluations for the 
veteran's service-connected bronchial asthma, bilateral lower 
extremity venous insufficiency, and polyarthritis.  The 
veteran has been represented throughout this appeal by the 
Puerto Rico Public Advocate for Veterans Affairs.


FINDINGS OF FACT

1.  In August 1970, the Board denied service connection for a 
psychophysiologic gastrointestinal reaction.  The veteran and 
his accredited representative were provided with copies of 
the Board's decision.  

2.  The documentation submitted since the August 1970 Board 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  

3.  The veteran's bronchial asthma has been shown to be 
manifested by FEV-1 of 60 percent predicted; FEV-1/FVC of 75 
percent; and the reported use of a bronchodilator.  

CONCLUSIONS OF LAW

1.  The August 1970 Board decision denying service connection 
for a psychophysiologic gastrointestinal reaction is final.  
New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a 
psychophysiologic gastrointestinal reaction has not been 
presented.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 
20.1105 (2000).  

2.  The criteria for an evaluation in excess of 30 percent 
for the veteran's bronchial asthma have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of whether new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for a psychophysiologic 
gastrointestinal reaction and his entitlement to an increased 
evaluation for his bronchial asthma, the Board observes that 
the VA has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's application and claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The veteran has been advised by the statements of 
the case of the evidence that would be necessary for him to 
substantiate his application.  VA examinations have been 
conducted.  The resulting written reports have been 
incorporated into the claims file.  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, has 
been met.  


I.  Psychophysiologic Gastrointestinal Reaction

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  In 
reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  If new and material evidence has been presented, the 
VA may then proceed to evaluate the merits of the claim after 
ensuring that its duty to assist the veteran has been 
fulfilled.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1105 (2000).  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

A.  Prior Board Decision

In August 1970, the Board denied service connection for a 
psychophysiologic gastrointestinal reaction as the claimed 
disorder was not shown to be proximately due to or the result 
of a service-connected disease or injury.  The veteran and 
his accredited representative were provided with copies of 
the Board's decision.  

The evidence upon which the Board formulated its August 1970 
decision may be briefly summarized.  The report of an October 
1952 Army physical examination conducted for a medical 
evaluation board conveys that the veteran presented a history 
of experiencing "nervous trouble of any sort."  The 
military physician identified no psychiatric or 
gastrointestinal abnormalities.  The report of a January 1962 
VA gastrointestinal examination for compensation purposes 
notes that the veteran neither advanced any gastrointestinal 
complaints nor exhibited any evidence of organic 
gastrointestinal disease.  The reports of an April 1969 
gastrointestinal VA examination for compensation purposes and 
a July 1969 psychiatric VA examination for compensation 
purposes states that the veteran was diagnosed with a 
psychophysiologic gastrointestinal reaction and spastic 
colitis.  

In January 1973, the veteran sought to reopen his claim of 
entitlement to service connection for a psychophysiologic 
gastrointestinal reaction.  In January 1974, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection.  In January 1974, the RO informed the 
veteran in writing of the adverse decision.  However, the RO 
apparently did not concurrently inform the veteran of his 
appellate rights.  Therefore, the January 1974 RO 
determination is not final.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2000) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2000).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the August 1970 Board decision 
denying service connection for a psychophysiologic 
gastrointestinal reaction consists of VA treatment and 
examination records and written statements from the veteran.  
VA clinical documentation dated in July and August 1973 notes 
that the veteran was diagnosed with recurrent 
gastroenteritis.  Written statements from the veteran advance 
that service connection was warranted for a psychiatric 
disorder.  The remainder of the additional documentation does 
not address the claimed disorder.  

In reviewing the additional documentation submitted into the 
record since the August 1970 Board decision, the Board 
observes that it is cumulative in nature and does not advance 
any relevant evidence pertaining to the veteran's 
psychophysiologic gastrointestinal reaction in that the 
additional evidence does not tend to show incurrence or 
aggravation of the disability during service.  The veteran's 
statements on appeal are essentially cumulative of his 
previous statements to the effect that service connection 
should be established for a psychiatric disorder.  When the 
claim was previously denied, there was no competent evidence 
of the onset or aggravation of a psychophysiologic 
gastrointestinal reaction during active service or secondary 
to a service-connected disorder.  The recent submissions have 
not cured this defect.  In light of the foregoing, the Board 
finds that new and material evidence has not been submitted 
to reopen the veteran's claim of entitlement to service 
connection for a psychophysiologic gastrointestinal reaction.  


II.  Bronchial Asthma

A.  Historical Review

An October 1952 Army medical evaluation board report 
indicates that the veteran was diagnosed with perennial 
asthma.  The report of an October 1953 VA examination for 
compensation purposes states that the veteran was diagnosed 
with a psychophysiologic respiratory reaction manifested by 
asthma and moderate pulmonary function impairment.  In 
February 1954, the RO established service connection for 
bronchial asthma and assigned a 10 percent evaluation for 
that disability for the period between December 12, 1952 and 
October 7, 1953 and a 30 percent evaluation effective on and 
after October 8, 1953.  

B.  Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 30 percent 
evaluation is warranted for bronchial asthma productive of 
FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 56 to 70 
percent; requiring daily inhalational or oral bronchodilator 
therapy; or requiring inhalational anti-inflammatory 
medication.  A 60 percent evaluation requires FEV-1 of 40 to 
55 percent predicted; FEV-1/FVC of 40 to 55 percent; at least 
monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (2000).  

At a June 1998 VA examination for compensation purposes, the 
veteran complained of a chronic cough productive of clear 
sputum; chronic bronchitis symptoms; and daily chest 
tightness rarely followed by wheezes.  He reported that he 
used Sorbutuss and Proventil puffs, a bronchodilator.  
Contemporaneous pulmonary function testing revealed FEV-1 of 
60 percent predicted and FEV-1/FVC of 75 percent.  The 
findings were noted to be consistent with a moderate 
obstructive ventilatory defect.  The veteran was diagnosed 
with chronic bronchial asthma.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
bronchial asthma has been shown to be manifested by FEV-1 of 
60 percent predicted and FEV-1/FVC of 75 percent.  He stated 
that he used a bronchodilator.  The veteran did not relate 
that he made any recent visits to a physician for treatment 
of his bronchial asthma.  In the absence of pulmonary 
function testing reflecting FEV-1 of 40 to 55 percent 
predicted or FEV-1/FVC of 40 to 55 percent; at least monthly 
visits to a physician for required care of exacerbations; or 
intermittent courses of systemic corticosteroids, the Board 
concludes that the current 30 percent evaluation adequately 
reflects the veteran's current respiratory disability 
picture.  Accordingly, the benefit sought on appeal is 
denied.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a psychophysiologic 
gastrointestinal reaction is denied.  

An increased evaluation for the veteran's bronchial asthma is 
denied.  


REMAND

The veteran asserts that the record supports assignment of 
increased evaluations for his bilateral lower extremity 
venous insufficiency and polyarthritis.  A January 1998 VA 
treatment record reflects that the veteran exhibited mildly 
diminished bilateral lower extremity pulses and edema with 
cyanosis over the lower third of his legs.  At an April 2000 
VA examination for compensation purposes, the veteran 
complained of bilateral leg swelling and pain associated with 
prolonged periods of walking.  He clarified that his lower 
extremity edema was relieved by rest.  The veteran indicated 
further that he used elastic compression hosiery.  He had 
been seen by a private rheumatologist on one or two occasions 
during the preceding year.  On examination of the lower 
extremities, the VA physician observed mild dilated venules 
on the distal feet; stasis pigmentation; eczema; and absent 
bilateral dorsalis pedis and tibialis pulses.  The examiner 
made no findings as to the presence or absence of lower 
extremity edema.  The veteran was diagnosed with bilateral 
lower extremity venous insufficiency and "clinical 
peripheral vascular insufficiency."  

Clinical documentation of the cited private rheumatologic 
treatment has not been incorporated into the record.  In 
reviewing a similar factual scenario, the Court has held that 
the VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The Court has directed that the VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
an additional VA evaluation would be helpful to properly 
evaluate the veteran's service-connected bilateral lower 
extremity venous insufficiency and polyarthritis under the 
provisions of 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, 4.104, Diagnostic Codes 5003, 7120 (2000).  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The 
veteran's claims for increased evaluations for his bilateral 
lower extremity venous insufficiency and polyarthritis have 
not been considered under the amended statutes.  Therefore, 
the claims must be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In reviewing claims wherein a veteran sought an increased 
evaluation for a musculoskeletal disability, the Court has 
held that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 330 (1991).  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The RO may not have considered the applicability 
of 38 C.F.R. § 4.40 (2000) to the evaluation of the veteran's 
polyarthritis.  Accordingly, this matter is REMANDED for the 
following action:  

1.  The RO should request that the 
veteran provide information as to all 
treatment of his bilateral lower 
extremity venous insufficiency and 
polyarthritis including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after April 1998 be forwarded for 
incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his service-connected bilateral lower 
extremity venous insufficiency and 
polyarthritis.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should identify 
whether the veteran's service-connected 
bilateral lower extremity venous 
insufficiency is manifested by 
intermittent or persistent edema; all 
joints affected by his service-connected 
polyarthritis; the limitation of activity 
imposed by his bilateral lower extremity 
venous insufficiency and polyarthritis; 
and any associated pain with a full 
description of the effect of the 
disabilities upon his ordinary and 
vocational activities.  The claims file 
must be made available to the examiner or 
examiners for review.  The examination 
report should reflect that such a review 
was conducted.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
increased evaluations for his bilateral 
lower extremity venous insufficiency and 
polyarthritis with express consideration 
of the applicability of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2000) and the 
Court's holdings in Ferraro v. Derwinski, 
1 Vet. App. 326 (1991) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

If the claims are denied, the veteran should be provided with 
a supplemental statement of the case and be given the 
opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No 
inference should be drawn regarding the final disposition of 
the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

